October 23, 2009


Mr. Henry John Paoli
Scott Hulse, PC
P.O. Box 99123
El Paso, TX 79999


Honorable M. Sue Kurita
County Court at Law No. 6 Judge
500 E. San Antonio, Ste. 1106
El Paso, TX 79901
Mr. John P. Mobbs
Attorney at Law
4157 Rio Bravo
El Paso, TX 79902

RE:   Case Number:  08-1064
      Court of Appeals Number:  08-08-00070-CV
      Trial Court Number:  2007-558

Style:      IN RE  POLYMERICA, LLC D/B/A GLOBAL ENTERPRISES, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued a Per Curiam  Opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
|cc:|Ms. Delia       |
|   |Briones         |
|   |Ms. Denise      |
|   |Pacheco         |